929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Calvin Scott WEDINGTON, Defendant-Appellant.
No. 91-6756.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 22, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-82-86-K;  CA-90-2766-K)
Calvin Scott Wedington, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Calvin Scott Wedington appeals from the district court's order of November 1, 1990, denying relief.  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Wedington, CR-82-86-K;  CA-90-2766-K (D.Md. Nov. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.